COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Jill Kathryn Arno Peterson

Appellate case number:   01-18-01029-CV

Trial court case number: 2018-43305

Trial court:             280th District Court of Harris County

       Relator Jill Kathryn Arno Peterson filed a motion for emergency relief.
       The motion is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   X Acting individually  Acting for the Court


Date: November 21, 2018